DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel Claim 19. 

This application is in condition for allowance except for the presence of claim 19 directed to an invention non-elected without traverse.  Accordingly, claim 19 has been cancelled.

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the attached PTO 892 and IDS forms. Liu et al (US 2019/0085240), for example,  discloses forming alternating layers of silicon and silicon germanium to expose at least one side wall of the silicon layer and at least one sidewall of the silicon germanium layer; selectively etching the silicon germanium layer to form an opening. See Figure 1 and corresponding text. The cited prior art references do not anticipate or make obvious inter alia “ forming a thermal oxide layer on the silicon layer through the opening; passivating the thermal oxide layer to form a passivated thermal oxide layer; depositing a low-k layer on the passivated thermal oxide layer through the opening; and densifying the low-k layer to form a densified low-k layer”, as required by Claim 1, and dependent Claims thereof, Claims 2-18. Moreover, the cited prior art references do not anticipate or make obvious inter alia “ performing an enhanced in situ steam generation process to form a thermal oxide layer on the silicon layer; passivating the thermal oxide layer; depositing a low-k layer; and densifying and/or passivating the low-k layer”, as required by present Claim 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272- 2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



AGG
July 28, 2022


/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812